Citation Nr: 0841241	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  04-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1961 to December 1963 and from August 1990 to June 
1991.  She also served for many years in the Reserves.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2003 and June 2003 rating decisions of 
the San Diego Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2006 the case was remanded 
to the RO for further development.  In October 2008 a Board 
videoconference hearing was held; a transcript of the hearing 
is of record.  

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The veteran's migraine headaches were aggravated beyond 
natural progress by her second period of active service.    



CONCLUSION OF LAW

Migraine headaches were aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.

II.  Factual Background

Service medical records show that the veteran had problems 
with headaches during her active duty and reserve service.  
At enlistment in December 1960, a physician's summary noted 
that she had had frequent and severe headaches prior to 
obtaining glasses but had been asymptomatic since then.  On 
November 1963 separation examination the neurological system 
was found to be normal and no headaches were noted.  

On November 1980 Naval Reserve enlistment examination the 
neurological system was found to be normal.  At an August 
1986 examination it was noted that the veteran was taking 
medication for migraine headaches and at a May 1988 
examination it was noted that the veteran had occasional 
stress headaches.  Then, on September 1989 annual Reserve 
examination, the veteran reported prior and/or current 
frequent and severe headaches. 

A September 1990 progress note shows that the veteran was 
experiencing extreme nausea, vertigo and vomiting over the 
past two days.  She stated that she had had sinus congestion 
but associated it with seasonal allergies.  She had the 
sensation that the room was spinning when her eyes were open 
and that she was spinning when her eyes were closed.  She 
also complained of "sinus headache" in the right frontal 
area.  The diagnostic impression was dizziness secondary to 
bilateral otitis media.  A follow up progress note shows 
continued symptomatology and a diagnostic assessment of 
probable sinusitis with secondary dizziness.   An October 
1990 progress note shows that the veteran was still 
experiencing right sided facial pressure and mild vertigo.  
The diagnoses were sinusitis and allergic rhinitis.  A 
separate October 1990 progress note indicated that the 
veteran had had a long history of sinus congestion.  She had 
been treated with a 10 day course of amoxicillin earlier in 
the month but still had residual congestion with significant 
headache.  The diagnostic assessment was persistent sinus 
congestion.  

A November 1990 progress note shows that the veteran had been 
experiencing several episodes of recurrent sinusitis in the 
past 6 months.   She had right maxillary pain with tenderness 
and the diagnostic impression was recurrent maxillary 
sinusitis.  A December 1990 ENT consultation produced a 
diagnostic impression of chronic sinus symptoms.  A December 
1990 CT scan of the sinuses showed concha bulbosa of the 
middle turbinate but no CT evidence of sinusitis.  The 
veteran continued to receive treatment and evaluation for 
sinus pain and pressure in the early months of 1991.  A March 
1991 ENT note indicated that the previous CT scan had shown 
minimal pathology but that the veteran was experiencing 
significant symptoms.  The physician explained to the veteran 
that the symptom complex was consistent with sinus disease 
but that her CT scan did not support this finding well.  The 
ENT also explained that functional endonasal sinus surgery 
(FESS) had no more than a 50/50 chance of relieving her 
symptoms.  After discussing risks and benefits, the veteran 
opted for the surgery.  

A May 1991 progress note shows that the veteran was 
experiencing dizziness and sinus pressure.  She reported that 
her teeth hurt and her lips had been numb on the right side 
for the past 7 months.  She also complained of occasional 
photophobia, drooping and decrease in right peripheral 
vision.  The veteran's surgery had been aborted secondary to 
epigastric/cardiac pain.  The diagnostic assessment was 
probable migraine and the veteran was referred to a 
neurologist.  A subsequent May 1991 neurology progress note 
shows that the veteran's primary complaint was right peri-
orbital pain.  She also felt that there was drooping over the 
right eyelid and that nasal congestion accompanied her 
headaches.  Nausea would also sometimes accompany the 
headaches.  The veteran reported lack of energy, feelings of 
sadness and anxiety, and early morning insomnia.  The 
neurologist noted that there appeared to be evidence of 
underlying affective disorder giving rise to atypical facial 
pain.  The neurologist doubted that chronic migrainous 
pathology was present but such pathology needed to be 
included in the differential diagnosis.  

Subsequent reports of medical history in September 1991, June 
1993, August 1994, October 1996 and October 1998 included 
reports that the veteran had migraine headaches. 

A May 1992 private treatment record shows ongoing treatment 
for atypical migraine headaches.  A later January 1999 record 
also shows continued treatment with the veteran reporting 
that the Midrin she was taking was not helping.  The veteran 
reported that during  a migraine she would lose her balance 
and experience nausea, among other symptoms.  

In an April 2003 letter, a private treating physician from 
Kaiser Permanente, Dr. Z indicated that the veteran had had 
migraine headaches, and possibly tension headaches as well, 
since 1990.  The headaches had required treatment with Midrin 
and the veteran had been followed by family practice as well 
as by psychology/psychiatry.  It was difficult for Dr. Z to 
say whether the headaches were directly related to the 
veteran's military service but they did occur during her 
service tenure of December 1977 to July 2000.  

A May 2003 emergency room report shows that the veteran 
reported a three day history of a thick feeling over her 
right lower lip without specific numbness.  She had not had 
this symptom previously with her atypical migraines.  She 
stated that she had had an almost continuous headache for the 
last 30 years, which would occasionally get worse, which it 
did 48 hours prior, secondary to exogenous stress, after 
calling and speaking with her daughter in Kentucky.  The 
diagnosis was right lower lip thickness probably associated 
with the veteran's atypical migraines, which had been worse 
recently.  

An August 2003 letter from a private treating physician, Dr. 
F. indicated that the veteran had been referred to the 
Department of Psychiatry in May 1992.  Then, in March 1993 
she was placed on Midrin for headaches and continued to take 
the medication for headaches.  

In her August 2003 Notice of Disagreement, the veteran 
indicated that she was fortunate to have a job where she 
could manage the care required for her headaches.  She needed 
to take medication nearly every 3 hours for the headaches, 
particularly when she felt a headache coming on.  Frequently 
her headaches would get out of control and she would have to 
leave work and go to bed.  The pain and nausea and vomiting 
would make it impossible to do anything.  Just recently, she 
had had to go to the Kaiser Permanente emergency room because 
she had facial numbing.  The symptoms were attributed to 
migraines and she was treated, observed for 5 hours, and 
released.  

In an August 2004 letter, the veteran's husband indicated 
that he had known the veteran since 1984.  In the early years 
she was very healthy but over the years her condition had 
deteriorated severely.  Since 1990 her health problems had 
put a lot of stress on him.  She was taking several 
medications every three to four hours for headaches and other 
problems.  The headaches were so bad many times that she 
would throw up.  She would often feel hopeless and depressed 
about being sick with the atypical migraines.  

In a separate August 2004 letter the veteran indicated that 
her discharge from active duty was delayed in the early 90s 
due to the problem with her migraine headaches/sinuses.  She 
was humiliated by one doctor who told her that her problem 
was all in her head but finally a Reserve doctor in neurology 
saw her and recognized that she was having atypical migraine 
headaches.  When she got the headaches, the turbinate in her 
nose swelled and caused unbearable pressure.  She was given 
Midrin for treatment in June 1991 and upon her discharge she 
had follow up appointments with Kaiser Permanente.  The 
treating physicians at Kaiser had continued to treat her with 
Midrin.  She noted that her headaches still persisted, 
managed for the most part with Midrin taken every three to 
four hours both day and night.  Acute episodes required 
emergency room treatment.  

In a June 2008 supplemental statement of the case the RO 
reported the dates that the veteran had had active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA), which were obtained from military records.  The 
veteran's periods of ACDUTRA were 04/24/83-05/13/83; 
02/37/84-03/09/84; 01/21/85-02/01/85; 05/12/86-05/23/86; 
04/27/87-05/08/87; 05/16/88-05/27/88; 07/03/89-07/14/89; 
03/26/90-04/06/90; 03/09/92-03/20/92; and 06/28/93-07/09/93.  
The veteran's periods of INACDUTRA were 07/01/91-03/08/92; 
03/21/92-09/15/92; 07/10/93-07/26/94; 07/09/94-06/23/96; 
07/06/96-12/31/96; 01/01/97-07/31/97; 08/01/97-07/26/97; and 
08/09/97-05/31/98.

In a July 2008 letter, the veteran indicated that when she 
was recalled to Active Duty during Operation Desert Storm in 
1990 her health was just fine.  The stress of the possibility 
of going to war, caring for her minor child as a single 
parent and leaving her job to face new challenges in an 
uncertain environment caused her profound fear.  The pain she 
then suffered in her right sinus area was nearly unbearable.  
The treatment she then received for "sinusitis" did not 
improve her condition.  It was not until a neurologist 
informed her that she was suffering from atypical migraines 
and prescribed Midrin did she obtain some level of relief.  
Since her second period of active duty her quality of life 
had been drastically reduced.  Any time her right nasal 
turbinate began to swell, indicating the onset of an atypical 
migraine, she needed to take Midrin every two to three hours.  
If she failed to catch the onset of the headache early, the 
headache became full blown resulting in nausea and vomiting, 
bed rest and visits to the doctor.  She needed to keep Midrin 
and water ready everywhere she went to alleviate the pain.  

At her October 2008 Board hearing the veteran indicated that 
although she had had headaches prior to her Active Duty in 
the early 90s, the headaches worsened during this duty and 
continued at a heightened level of acuity after separation.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The term "active service" includes active duty, any period 
of ACDUTRA in which the individual concerned was disabled or 
died from a disease or injury incurred in line of duty, and 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from myocardial infarction, cardiac arrest, 
or cerebrovascular accident which occurred during such 
training..  38 U.S.C.A. § 101(24).  The term "active duty 
for training" includes full-time duty with the Army National 
Guard of any State under sections 316, 502, 503, 504, or 505 
of title 32, or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(22)(C).  The term "inactive duty 
training" includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, the Board notes that it is clear from the 
record that the veteran did not experience headaches during 
her first period of service and that her headaches pre-
existed her second period of active duty as she has indicated 
that she has had headaches for more than 30 years.  
Accordingly, the Board has no basis to find that the 
veteran's headaches were incurred during active duty.  Also, 
evidence of record does not show that the veteran's migraine 
headaches were initially incurred during a period of ACDUTRA.  
The earliest mention of record of migraine headaches is from 
the August 1986 Report of Medical History, which noted that 
the veteran was taking medication for migraine headaches.  
Then, there is a subsequent mention of stress headaches in 
May 1988 and frequent and severe headaches in September 1989.  
There is no documentation, however, of any actual occurrence 
or complaints of headaches during ACDUTRA.  Notably the 
veteran was not on ACDUTRA in August 1986 or September 1989 
and although she was on ACDUTRA in May 1988, once again, 
there were no findings or reports that the veteran did incur 
any headaches at this time; there was only a notation that 
she had suffered from stress headaches at some time in the 
past.  Additionally, whether the veteran may have experienced 
the initial incurrence of headaches during INACDUTRA is not 
relevant, as service connection cannot be granted for this 
disability on the basis of incurrence during INACDUTRA.  
38 U.S.C.A. § 101(24).

The Board, however, must still consider whether the veteran's 
migraine headaches were aggravated by her second period of 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
In this regard, the service medical records clearly show that 
the veteran experienced acute migraine headache 
symptomatology during this period, which has not been shown 
to have existed prior.    Also, after service both the 
medical evidence of record and the credible testimony of the 
veteran and her husband establish that the veteran has 
continued to experience acute migraine headache 
symptomatology.  Accordingly, given that an increase in 
severity is clearly established and given that the record 
contains no indication that such increase was part of the 
natural progress of the disease, the Board concludes that the 
veteran's migraine headaches were aggravated by her second 
period of active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303. 3.306  Accordingly, service connection for migraine 
headaches is warranted.  Id. 



ORDER

Entitlement to service connection for migraine headaches is 
granted.    



REMAND

The record establishes that the veteran had already incurred 
sinusitis prior to her first period of service and that she 
has apparently continued to experience sinusitis up until the 
present.  Thus, it is clear from the record that sinusitis 
was not incurred in service.  Given that there is at least 
some suggestion in the record of an aggravation of the 
sinusitis during the veteran's second period of active duty, 
however, and given that there is no medical opinion of record 
addressing whether the veteran's sinusitis may have been 
aggravated by service, the Board finds that provision of such 
an opinion is necessary prior to the issuing of a final 
decision on this claim.  On Remand, the RO should obtain 
updated records of any treatment the veteran has received for 
sinusitis.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation she has received for sinusitis 
since December 2003 and should secure 
copies of complete records of the 
treatment or evaluation from all sources 
identified. 

2.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine whether any current sinusitis 
was aggravated by the veteran's military 
service.    The veteran's claims folder 
should be made available to the examiner 
in conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion as 
to whether it is at least as likely as not 
(i.e. a 50 percent chance or better) that 
any current sinusitis was aggravated 
beyond the natural progress of the disease 
by the veteran's military service, 
particularly her second period of active 
duty.  The examiner should explain the 
rationale for the opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


